               Case
                Case2:18-cr-00259-RSL
                     2:18-cr-00259-RSL Document
                                        Document5-3 Filed08/03/20
                                                 6 Filed  07/22/20 Page
                                                                    Page11ofof11




 1                                                           THE HONORABLE ROBERT S. LASNIK
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
 8
     UNITED STATES OF AMERICA,                           )   NO. CR18-259RSL
 9                                                       )
                     Plaintiff,                          )
10                                                       )   ORDER GRANTING MOTION
                v.                                       )   FOR EARLY TERMINATION OF
11                                                       )   SUPERVISED RELEASE
     JANAE YOUNG,                                        )
12                                                       )
                     Defendant.                          )
13
14
            This matter has come before the Court on Janae Young’s motion to terminate her
15
     remaining period of supervised release. The Court has reviewed the motion, records, and
16
     files herein, as well as the factors set forth in 18 U.S.C. § 3553(a).
17
            IT IS NOW ORDERED that Janae Young’s term of supervised release be
18
     terminated pursuant to 18 U.S.C. § 3583(e).
19
            DATED this 3rd day of August,
                                     ust, 2020.
20
21                                                 ______________________________________
                                                  _________________________________
                                                   ROBERT S.
                                                           S LASNIK
22                                                UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
     s/ Corey Endo
25
     Assistant Federal Public Defender
26   Attorney for Janae Young

                                                                       FEDERAL PUBLIC DEFENDER
       ORDER FOR EARLY TERMINATION OF                                     1601 Fifth Avenue, Suite 700
       SUPERVISED RELEASE                                                   Seattle, Washington 98101
       (United States v. Janae Young, CR18-259RSL) - 1                                 (206) 553-1100
